Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Oriakhi appeals the district court’s orders denying his coram nobis petition and denying his motion for extension of time. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Oriakhi v. United States, No. 1:13-cv-00271-MJG, 2013 WL 524787 (D. Md. Feb. 12 & Mar. 18, 2013). We deny Oriakhi’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*198gument would not aid the decisional process.

DISMISSED.